



COURT OF APPEAL FOR ONTARIO

CITATION: Labelle (Re), 2015 ONCA 736

DATE: 20151102

DOCKET: C60106

Hoy A.C.J.O., Laskin and Pardu JJ.A.

IN THE MATTER OF: DANIEL LABELLE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anna Cooper, for the appellant

Dena Bonnet, for the respondent Crown

Janice Blackburn, for the Person in Charge, Waypoint
    Centre for Mental Health Care

Heard and released orally:  October 27, 2015

On appeal against the disposition of the Ontario Review
    Board dated, December 18, 2014.

ENDORSEMENT

[1]

The appellant appeals the December 18, 2014 disposition of the Ontario
    Review Board ordering that he continue his detention at the Waypoint Centre for
    Mental Health Care.  The appellant had requested a transfer to either the
    Brockville Mental Health Centre or the Providence Villa in Kingston  less
    secure facilities than Waypoint.  The appellant argues that the Board erred in
    law because it failed to issue the least onerous and restrictive disposition in
    the circumstances.  We reject this submission.

[2]

The Board applied the correct test.  The appellant has a history of
    severe violence.  In the course of the prior year, the appellant violently
    attacked a co-patient, was involved in other altercations with co-patients, and
    had numerous angry, verbal outbursts in response to interactions with staff and
    co-workers.  The appellants medication had been changed only five weeks before
    the appellants hearing before the Board.  The Board considered the evidence of
    Dr. McGavin that the appellants illness required that he be detained in a
    secure hospital until his condition stabilized.  The Board concluded that it
    was necessary for the protection of the public that he continue at Waypoint. 
    The Boards decision that continued detention was necessary and appropriate was
    reasonable and fully supported by the evidence.

[3]

This appeal is accordingly dismissed.

Alexandra Hoy A.C.J.O.

John I. Laskin J.A.

G. Pardu J.A.


